Citation Nr: 0409061	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1977 to September 1981, appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in September 2002 in connection with his claim 
for service connection for a right shoulder disorder.  
However, the Board notes that the copy of the examination 
report associated with claims file cut off a portion of the 
examiner's opinion and although his conclusion is included, 
the complete rationale is not included.  The RO should ensure 
that the complete report is associated with the record.

Further, the Board notes that in reviewing the record, the 
examiner indicated that 

"[t]he C-file does not contain any 
records from his service.  Further 
evaluation does not reveal any 
documentation regarding his right 
shoulder injury in the service.  The C-
file does contain a one-page letter, 
handwritten and dated in July 19, 1977, 
regarding the veteran's right shoulder.  
The letter stated that the veteran bumped 
his right shoulder and he has a history 
of right shoulder separation in HS FB, x-
ray negative.  It is not clear if this 
letter was written by a medical person in 
the service."  

The Board notes, however, that the record on appeal does 
contain the veteran's service medical records, some of which 
have been copied from microfiche.  The examiner apparently 
only reviewed a handwritten notation which he erroneously 
indicated was dated in July 1977, but which from the Board's 
review refers to the veteran's enlistment examination of July 
19, 1977.  The Board finds that the examiner should be 
provided with an opportunity to review legible copies of the 
veteran's service medical records including his entrance and 
separation examinations as well as a July 12, 1978 treatment 
report documenting an injury to the veteran's right shoulder.  
The examiner should then have the opportunity to revise his 
September 2002 opinion, if necessary.  The Board notes 
further, as the veteran contends that he did not have a right 
shoulder disorder that preexisted his military service, 
further review by the examiner will permit him to provide 
additional opinion on this matter.  Therefore, the Board 
finds that additional medical opinion is necessary for the 
purpose of determining the nature and etiology of any right 
shoulder disorder that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The veteran's claims file should 
be referred to the September 2002 
examiner for further review of the 
record and clarifying opinion to 
determine the etiology of the 
veteran's right shoulder disorder.  
If that examiner is unavailable, the 
case should be referred to another 
suitably qualified examiner.  The RO 
should ensure that legible copies of 
the veteran's service medical records 
that are contained on microfiche are 
included in the claims folder for 
review by the examiner.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file and to indicate the current 
right shoulder diagnosis.  The 
examiner should indicate the 
likelihood that the veteran's current 
right shoulder disorder preexisted 
the veteran's military service.  If 
the disorder is found to have 
preexisted the veteran's military 
service, the examiner should indicate 
whether the right shoulder disorder 
worsened during service, and if so, 
whether the increase in severity 
represented the natural progression 
of the disability.  If the veteran's 
current right shoulder disorder is 
determined by the examiner not to 
have preexisted the veteran's 
military service, the examiner is 
requested to indicate whether it is 
at least as likely as not that the 
current disorder is etiologically 
related to the symptomatology shown 
in the service medical records on 
July 12, 1978, or otherwise to his 
military service.  A clear rationale 
for all opinions would be helpful and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

2.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


